Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “clear peak” in claim 2 is a relative term which renders the claim indefinite. The term “clear peak” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faro et al (Mixed-oxide formation during preparation of alumina-supported zirconia: an EXAFS and DFT study, Physical Chemistry Chemical Physics, 2003, vol 5, pgs 3811-3817).
	Regarding claim 1, Faro teaches an alumina supported zirconia names ZA-37.7 with an IB/I-A value of about 0.13 in its Fourier transformed EXAFS spectrum at the zirconium K edge containing 10.3 wt% of ZrO2 (pg 3812 left column, line 7 to pg 3812 right column line 15 and figure 1).
	Faro does not explicitly teach the IB or IA values as claimed, however, the method of measuring is the same and it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that as the materials are the same, a similar value would be obtained if put under the same conditions. 
	Regarding claim 2, Faro does not show a clear peak in the range claimed (see figure 1). 
	Regarding claim 3, Faro teaches 10.3 wt% of ZrO2 (pg 3812 left column, line 7 to pg 3812 right column line 15 and figure 1).
	Regarding claim 9, Faro teaches the specific surface area to be 205 m2/g (Table 1 for ZA-37.7). Faro also teaches the necessity for good thermal stability when used as a catalyst (introduction). 
	Faro does not explicitly teach the specific surface area after a heat treatment, however, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that as the material of Faro is taught to have good thermal stability, and prior to a heat treatment, the specific surface areas is 205 m2/g, it would be probable to expect that the material would retain a high specific surface area after thermal treatment as claimed. 
	Regarding claim 10, Faro teaches that the EXAFS results demonstrate the predominance of zirconium species in the alumina supported catalysts. Faro further teaches that DFT calculations are done based on the assumption of a defective spinel ZrAl4O8- integrated into the gamma-alumina framework and they resulted in remarkable agreement with the experimental EXAFS spectrum (conclusions). The alumina supported zirconia is prepared by impregnating a gamma-alumina with a solution of Zr(acac)4 and then calcined at 823K (pg 3812, experimental).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that the 823K temperature is well below the transition temperature of gamma-alumina, and as such, it is obvious to expect that the alumina supported zirconia of Faro has a high content of gamma-alumina, such as the claimed amount.

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faro et al (Mixed-oxide formation during preparation of alumina-supported zirconia: an EXAFS and DFT study, Physical Chemistry Chemical Physics, 2003, vol 5, pgs 3811-3817) as applied to claim1 above, and further in view of Yamamato (X-ray Absorption Spectroscopic Characterization of Solid Acid-base Catalysts, Journal of the Japan Petroleum Institute, 2014, vol 57, number 6, pgs 261-270).
	Regarding claim 4, Faro teaches the alumina supported zirconia as discussed above. 
	Faro does not explicitly teach a rare earth element being included. 
	Yamamoto teaches depositing a rare earth compound on alumina to prevent loss of surface area and achieving superior thermal tolerance. Lanthanum is explicitly taught as being beneficial (section 2.1).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the lanthanum of Yamamoto with the material of Faro in order to achieve superior thermal tolerance. 
	Regarding claims 5-7, Yamamoto teaches lanthanum (section 2.1).
	Regarding claim 8, Faro and Yamamoto teach the material as discussed above.
	Neither explicitly teaches the amounts as claimed.
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that adjusting amounts of the materials would be well within the purview of an ordinarily skilled artisan to choose any beneficial amount, such as the claimed amounts, without undue experimentation and with a reasonable expectation of success.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838. The examiner can normally be reached Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        April 28, 2022